Title: To John Adams from Timothy Bloodworth, February 1797
From: Bloodworth, Timothy
To: Adams, John



Feb. 1797

Timothy Bloodworth Presents his Compliments to the Vice President of the United States, & begs leave to acquaint him, that if it should be Necessary to send express to the Vice President Elect, his son Samuel Bloodworth will Chearfully perform the service, provided the respectibility of the personage, shall be considered competant to the service, if otherways, permit the freedom of the offer to recieve the Indulgence of a pardon.
